86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold O. HILL, Sr., Plaintiff-Appellant,v.Sherwood R. McCABE;  S.L. Melvin;  John V. Wellons;  JamesB. French;  James Smith, Doctor, Defendants-Appellees.Harold Orlando HILL, Sr., Plaintiff-Appellant,v.Earl BUTLER;  Dan Ford;  Ed Grannis;  Cumberland CountyCommissioners;  John Doe, Defendants--Appellees.
No. 96-6030.
No. 96-6075.
United States Court of Appeals, Fourth Circuit.
Submitted May 14, 1996.Decided May 24, 1996.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge;  Malcolm J. Howard, District Judge.  (CA-95-849-F, CA-95-955-5-CT-H).
E.D.N.C.
AFFIRMED AS MODIFIED.
Harold O. Hill, Sr., Appellant Pro Se.
Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing two 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the records and the district court's opinions regarding these claims and find no reversible error.   Accordingly, we affirm the dismissals on the reasoning of the district court.   Hill v. McCabe, No. CA-95-849-F (E.D.N.C. Dec. 13, 1995);  Hill v. Butler, No. CA-95-955-5-CT-H (E.D.N.C. Jan. 5, 1996).   We modify the orders to reflect that the dismissals are without prejudice.  28 U.S.C. § 2106 (1988).   We deny Appellant's motion for appointment of counsel.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED